Per Curiam.

Apparently a gross fraud was practised on the plaintiff by Hodgdon, and she might have set aside her conveyance to him and have reclaimed the whole of her property. She however does not contest the validity of her deed, but only claims so much as she may be entitled to by virtue of the reconveyance. The defendant objects that the reconveyance was without consideration; but the considera*44tion of the plaintiff’s deed having failed, Hodgdon was under an obligation to reconvey, and there was therefore a sufficient cons’deration for his deed. No evidence has been produced tending to show any fraud in the reconveyance, and we are satisfied that it was valid, and that the plaintiff is entitled to recover some part of the proceeds of the equity of redemption. And the officer having sold on mesne process the personal property attached on the three first writs, and having received notice of the ownership of the equity of redemption, we think that he was bound to apply the proceeds of such personal property to the three first executions ; and that the plaintiff is entitled to recover so much of the proceeds of the equity of redemption as was not necessary (in addition to the land and personal estate) to satisfy the three first executions.

Defendant defaulted